                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MELODY ZEATLOW,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 NANCY A. BERRYHILL,                                                   18-cv-570-jdp
 Acting Commissioner of Social Security,

                              Defendant.


       Plaintiff Melody Zeatlow seeks judicial review of a final decision of defendant Nancy

Berryhill, Acting Commissioner of the Social Security Administration, finding Zeatlow not

disabled within the meaning of the Social Security Act. The administrate law judge (ALJ),

Michael Schaefer, concluded that Zeatlow suffered from several impairments, but that she was

not disabled because she retained the capacity to perform some sedentary work, including

packaging jobs.

        Zeatlow raises only one issue on appeal. She says that the ALJ found that Zeatlow

suffers from “moderate” limitations related to “concentration, persistence, and pace,” but failed

to include that finding in Zeatlow’s residual functional capacity. But Zeatlow hasn’t identified

any particular limitations that are missing from the ALJ’s RFC, so the court will affirm the

commissioner’s decision.



                                           ANALYSIS

       Zeatlow’s 24-page brief has less than a page of argument. (The rest is mostly a recitation

of Zeatlow’s testimony at the administrative hearing, but the testimony is not relevant to her

appeal.) Her argument is straightforward. She says that: (1) the ALJ found that she suffered
from “no more than” moderate limitations in concentration, persistence, and pace; (2) the ALJ

“attempt[ed] to accommodate” those limitations by restricting her to “routine tasks” with

“simple instructions”; and (3) the Court of Appeals for the Seventh Circuit has held that

“limiting the claimant to simple routine work does not accommodate moderate limitations in

concentration, pace or persistence,” Dkt. 10, at 23 (citing O’Connor-Spinner v. Astrue, 627 F.3d

614 (7th Cir. 2010)).

       Zeatlow’s second and third premises are both incorrect. The court of appeals did not

hold in O’Connor-Spinner that a restriction to “simple routine work” is never an accurate

reflection of moderate limitations in concentration, persistence, or pace. Rather, the court held

that the ALJ’s RFC assessment in that case was not an accurate reflection of the plaintiff’s

limitations.

       Zeatlow’s interpretation of O’Connor-Spinner rests on the assumption that the phrase

“moderate limitations in concentration, persistence, and pace” means the same thing across all

cases, but that is incorrect. As this court has explained before, “the phrase is simply a general

category” that “must be translated into particular limitations”; the phrase “does not necessarily

communicate . . . what a claimant can or cannot do.” Rossenbach v. Colvin, No. 13-cv-435, 2014

WL 1729096, at *2 (W.D. Wis. Apr. 30, 2014). When the court of appeals has concluded that

an ALJ erred by failing to incorporate limitations related to concentration, persistence, and

pace, it is not because the ALJ failed to use particular “magic words” in her decision. Cihlar v.

Berryhill, 706 Fed. Appx. 881, 884 (7th Cir. 2017). Rather, it is because the ALJ failed to

account for evidence that supported a particular limitation. E.g., Lanigan v. Berryhill, 865 F.3d

558, 566 (7th Cir. 2017); Taylor v. Colvin, 829 F.3d 799, 802 (7th Cir. 2016). Thus, when

considering whether the ALJ’s assessment of a claimant’s RFC is supported by substantial


                                               2
evidence, the court must do more than simply look at the words used in the assessment.

Instead, the court must determine whether the restrictions in the RFC accurately reflect all of

the claimant’s limitations that are supported by the record. Yurt v. Colvin, 758 F.3d 850, 857

(7th Cir. 2014).

           As for the ALJ’s assessment of Zeatlow’s RFC in this case, Zeatlow quotes only part of

it. The full portion of the assessment related to mental limitations states the following:

                  The claimant is . . . limited to understanding, remember[ing] and
                  carrying out only simple instructions and routine tasks in a work
                  environment with no fast-paced production rate and only
                  occasional changes in the work duties. The claimant can tolerate
                  only occasional interaction with the general public and frequent
                  interaction with co-workers and supervisors . . . [T]he claimant
                  will routinely be off-task (defined as being available at the work
                  station but distracted from work performance) from work
                  performance, but not more than ten percent of the work period,
                  in addition to regularly scheduled breaks.

R. 28. 1

           Zeatlow doesn’t identify any limitations supported by the record that are missing from

this part of the RFC, so she is not entitled to relief. Loveless v. Colvin, 810 F.3d 502, 508 (7th

Cir. 2016) (claimant not entitled to relief if she “does not identify medical evidence that would

justify further restrictions”). Attached to Zeatlow’s brief is the 2011 mental residual functional

capacity assessment of Roger Rattan, an agency consultant whose assessment relied on

statements of Zeatlow’s then-physician, Douglas Soat. R. 884. Zeatlow doesn’t explain why

she attached the Rattan’s assessment, but it doesn’t undermine the ALJ’s decision.

           The ALJ gave Soat’s statements “very little weight” because they were “very dated,”

R. 31, a conclusion that Zeatlow doesn’t challenge. But even if the court assumes that Rattan


1
    Record cites are to the administrative transcript, located at Dkt. 7.


                                                  3
and Soat’s opinions were entitled to deference, those opinions are consistent with the ALJ’s

assessment. Rattan wrote that Zeatlow “appears to be capable of understanding, remembering,

and carrying out simple instructions”; “[s]he may be able to respond appropriately to

supervisors and coworkers”; “[h]er work pace may be a bit slower than that of others;” [s]he

may have problems at times maintaining her concentration and attention”; “[s]he may be able

to adapt to changes in the work place”; “[s]he said that job changes would not bother her”; and

“[s]he may have some problems withstanding routine work stresses.” R. 884. These limitations

track those in the ALJ’s assessment related to following instructions, working at a slower place,

adapting to changes in work duties, and interacting with coworkers.

       The ALJ did not expressly state in the RFC that Zeatlow has “problems at times

maintaining concentration and attention,” but he did specify in the RFC that Zeatlow would

be distracted from work performance and would have to be off-task up to ten percent of the

time. In the absence of any argument from Zeatlow that the record supports additional

restrictions related to concentration, the court sees no error with the ALJ’s assessment of

Zeatlow’s RFC.



                                            ORDER

       IT IS ORDERED that the decision of the commissioner is AFFIRMED. The clerk of

court is directed to enter judgment in favor of the commissioner and close this case.

       Entered February 8, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge

                                               4
